Memorandum.
The order should be affirmed, with costs, on the opinion at the Appellate Division. We would- only add that an order, such as the one before us, which directs arbitration is a final order in a special proceeding and appealable as such to this court. (See Matter of Wilaka Constr. Co. [New York City Housing Auth.], 17 N Y 2d 195, 204.) The mere fact that this order was made on a motion in a pending action does not impair its finality. (See Marshall Ray Corp. v. Haedke & Co., 16 N Y 2d 967; Agress v. Turkmenilli, 303 N. Y. 797, 799; Gang v. Gang, 253 N. Y. 356, 358.) To the extent that decisions such as Matter of Schneider v. Statmaster Corp. (12 N Y 2d 887) and Wolstenholme Co. v. Ria Herlinger Fabrics (300 N. Y. 751) held to the contrary, they are explicitly overruled.